

Exhibit 10.4


AMENDMENT TO AMENDED AND RESTATED
NON-PLAN STOCK OPTION AGREEMENT


THIS AMENDMENT TO AMENDED AND RESTATED NON-PLAN STOCK OPTION AGREEMENT (the
“Amendment”) is made and dated as of March 10, 2011 between ACORN ENERGY, INC.,
a Delaware corporation (the “Company”), and JOHN A. MOORE (the “Optionee”).


WITNESSETH:


WHEREAS, the parties previously entered into that certain Amended and Restated
Non-Plan Stock Option Agreement dated as of December 28, 2006 (the “Agreement”);
and


WHEREAS, the parties hereto now wish to amend the Agreement to provide an
additional manner of exercise of the Option as set forth below.


Accordingly, the parties hereto agree as follows:


1.           Manner of Exercise.  Section 6, Manner of Exercise, of the
Agreement is hereby amended to add the following clause (iii) at the end of the
first sentence of Section 6, Manner of Exercise:


“or (iii) by a Net Exercise.  In a Net Exercise of an Option, the Company will
not require a payment of the exercise price of the Option from the Optionee but
will reduce the number of shares of Common Stock issued upon the exercise of the
Option by the smallest number of whole shares that has an aggregate Fair Market
Value equal to or in excess of the aggregate exercise price for the Option
Shares covered by the Option exercised; and under this method, the excess of the
Fair Market Value of the shares shall be paid to the Optionee or may be used to
satisfy tax withholding obligations.”


2.           Certain Definitions.  Exhibit A to the Agreement, Certain
Definitions, is hereby amended to add the following Section 4, Net Exercise:


“4.  Net Exercise.  ‘Net Exercise’ shall mean a method for settling Options
whereby instead of receiving a payment or tender by the Optionee to cover the
exercise price of the Option, the Company issues to the Optionee the net shares
of Common Stock representing the difference between the aggregate Fair Market
Value of the shares of Option Shares and the aggregate exercise price of the
Option.”


3.           Option Exercise Form.  Exhibit B, Option Exercise Form, to the
Agreement is hereby amended and restated in its entirety as set forth in the
attached Exhibit B which is incorporated herein by reference.


4.           Defined Terms.  Terms not otherwise defined herein shall have the
meaning ascribed to them in the Agreement.

 
 

--------------------------------------------------------------------------------

 
 
5.           Ratification.  The parties hereto do hereby ratify and confirm the
Agreement as amended hereinabove.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

         
ACORN ENERGY, INC.
           
By:
       
Joe B. Cogdell, Jr.
     
Vice President, General Counsel & Secretary
           
OPTIONEE:
           
By:
       
John A. Moore
 

 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT B TO STOCK OPTION AGREEMENT
OPTION EXERCISE FORM


ACORN ENERGY, INC.
4 West Rockland Road
Montchanin  DE  19710
 
Gentlemen:
 
I hereby exercise the following portion of the stock options that have
heretofore been granted to me under the Amended and Restated Non-Plan Stock
Option Agreement, as amended, by and between myself and Acorn Energy, Inc. dated
as of December 28, 2006:


Date of grant
 
March 27, 2006
     
Exercise price per share
 
$2.60
     
Number of options originally granted
 
200,000
     
Number of options currently held
         
Number of options being exercised hereby
         
In connection with this exercise [check one]:
   




                             
I enclose my check in the amount of $
                                   
I am delivering to a broker designated or approved by the Company irrevocable
instructions to (i) sell shares of Common Stock acquired upon exercise and (ii)
promptly deliver to the Company a portion of the proceeds thereof equal to the
Exercise Price and any applicable withholding taxes.
                                   
By my selection of this method of exercise, I hereby irrevocably direct the
Company to effect this exercise by Net Exercise and reduce the number of shares
of Common Stock issued upon this exercise by the smallest number of whole shares
that has an aggregate Fair Market Value equal to or in excess of the aggregate
exercise price for the Option Shares covered by the Exercise of this Option.

 
I hereby agree to execute whatever other documents are necessary in order to
comply with the Agreement and any applicable legal requirements in connection
with the issuance of the stock to me pursuant to the Agreement.


Optionee (Signature)
 
Social Security Number:
                 
Please print name
             
Date:
   
Address:
                                 

 
 
3

--------------------------------------------------------------------------------

 